--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications, Inc. 8-K [crvw-8k_032713.htm]
EXHIBIT 10.109
 
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.
 


 


 
CAREVIEW COMMUNICATIONS, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
April [  ], 2013
 
Void After April [  ], 2018
 
THIS CERTIFIES THAT, for value received, [                            ], with
its principal office at [                                        ], or permitted
assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from CareView Communications, Inc., a Nevada
corporation, with its principal office at 405 State Highway 121, Suite B-240,
Lewisville, Texas 75067 (the “Company”) up to [____________] shares of the
Common Stock of the Company (the “Common Stock”), subject to adjustment as
provided herein. This Warrant is one of a series of Warrants being issued
pursuant to the terms of the Securities Purchase Agreement, dated March 27,
2013, by and among the Company and the original Holder of this Warrant and the
other parties named therein (the “Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement.
 
1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:
 
(a) “Exercise Period” shall mean the period commencing on April [  ], 2013 and
ending April [  ], 2018, unless sooner terminated as provided below.
 
(b) “Exercise Price” shall mean $0.60 per share, subject to adjustment pursuant
to Section 5 below.
 
(c) “Exercise Shares” shall mean the shares of the Company’s Common Stock issued
or issuable upon exercise of this Warrant, subject to adjustment pursuant to the
terms herein, including but not limited to adjustment pursuant to Section 5
below.
 
2. EXERCISE OF WARRANT.
 
2.1 Method of Exercise. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):
 
(a) An executed Notice of Exercise in the form attached hereto; and
 
(b) Satisfaction of the Exercise Price either (i) in cash or by check or wire
transfer of immediately available funds, or (ii) pursuant to a Cashless
Exercise, as described below.
 
 
1

--------------------------------------------------------------------------------

 
 
The Holder shall not be required to deliver the original Warrant in order to
effect an exercise hereunder, but shall deliver the original Warrant within five
(5) Business Days thereafter.
 
2.2 Partial Exercise. If this Warrant is exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver, within 10 days of
the date of exercise, a new Warrant evidencing the rights of the Holder, or such
other person as shall be designated in the Notice of Exercise, to purchase the
balance of the Exercise Shares purchasable hereunder. In no event shall this
Warrant be exercised for a fractional Exercise Share, and the Company shall not
distribute a Warrant exercisable for a fractional Exercise Share. Fractional
shares shall be treated as provided in Section 6 hereof.
 
2.3 Cashless Exercise. Notwithstanding anything contained herein to the contrary
(other than Section 2.4 below), if at any time during the Exercise Period, the
Current Market Price (as defined below) of one share of Common Stock is greater
than the Exercise Price (at the date of calculation as set forth below), the
Holder may exercise this Warrant by a cashless exercise by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise and the Company shall issue to the Holder a number
of shares of Common Stock computed using the following formula:
 
 

  X = Y (B-A)          B       Where: X = the number of shares of Common Stock
to be issued to the Holder.         Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.
        A = the Exercise Price.         B =
the Current Market Price of one share of Common Stock.

                                                                        
“Current Market Price” means, if the Common Stock is traded on The Nasdaq Global
Market or The Nasdaq Capital Market, the closing price of the Common Stock of
the Company on such market on the Trading Day prior to the applicable date of
valuation;
 
(a) if the Common Stock is traded on any registered national stock exchange but
is not traded on The Nasdaq Global Market or The Nasdaq Capital Market, the
closing price of the Common Stock of the Company on such exchange on the Trading
Day prior to the applicable date of valuation;
 
(b) if the Common Stock is traded over-the-counter, but not on The Nasdaq Global
Market, The Nasdaq Capital Market or a registered national stock exchange, the
closing bid price of the Common Stock of the Company on the day prior to the
applicable date of valuation; and
 
(c) if there is no active public market for the Common Stock, the value thereof,
as determined in good faith by the Board of Directors of the Company upon due
consideration of the proposed determination thereof by the Holder.


2.4 Exercise Limitation.  Notwithstanding any provisions herein to the contrary,
the Holder shall not be entitled to exercise this Warrant for a number of
Exercise Shares in excess of that number of Exercise Shares which, upon giving
effect to such exercise, would cause the aggregate number of shares of Common
Stock beneficially owned by the Holder to exceed 9.99% of the outstanding shares
of the Common Stock following such exercise.  For purposes of the foregoing
proviso, the aggregate number of shares of Common Stock beneficially owned by
the Holder shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which determination of such proviso is
being made, but shall exclude the shares of Common Stock which would be issuable
upon (i) exercise of the remaining, unexercised Warrants beneficially owned by
the Holder and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by the Holder
subject to a limitation on conversion or exercise analogous to the limitation
contained herein.  Except as set forth in the preceding sentence, for purposes
of this Section 2.4, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act.  The Holder may waive the foregoing
limitation by written notice to the Company upon not less than 61 days prior
written notice (with such waiver taking effect only upon the expiration of such
61 day notice period and applying only to the Holder and not to any other holder
of Warrants).  For purposes of this Section 2.4, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, filed with the SEC on the date
thereof, (y) a more recent public announcement by the Company as to the number
of shares of Common Stock outstanding or (z) any other notice by the Company or
its transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written request of the Holder, the Company shall within
three Trading Days confirm in writing or by electronic mail to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder since the date as of which such number of outstanding shares of
Common Stock was reported.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5 Delivery of Shares.  Exercise Shares acquired hereunder shall be delivered
to the Holder within three Trading Days after the date on which this Warrant
shall have been validly exercised.  Such Exercise Shares shall be in
certificated form and bear an appropriate restrictive legend unless otherwise
required under the terms of the Purchase Agreement.  Certificates for Exercise
Shares free from all restrictive legends may be transmitted by the Company’s
transfer agent to the Holders by crediting the account of such Holder’s prime
broker with the Depository Trust Company, as directed by such Holder. The person
in whose name any Exercise Shares are to be issued upon exercise of this Warrant
shall be deemed to have become the holder of record of such shares on the date
on which this Warrant was validly exercised, irrespective of the date of
issuance of the shares of Common Stock, except that, if the date of such valid
exercise is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.
 
2.6 Failure to Deliver Exercise Shares.  If the Company fails to deliver to the
Holder Exercise Shares pursuant to Section 2.5 by noon, Eastern Standard Time,
on the third Trading Day after the date of a valid exercise of this Warrant,
then the Company shall,
 
(a) at the option of the Holder, either,
 
(i) rescind such exercise and reinstate the portion of the Warrant and
equivalent number of Exercise Shares for which such exercise was not honored, in
lieu of delivering such Exercise Shares; or
 
(ii) deliver to the Holder the Exercise Shares that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder; and
 
(b) if after noon, Eastern Standard Time, on the third Trading Day the Holder or
the Holder’s brokerage firm purchases shares of the same class and series as the
Exercise Shares to deliver in satisfaction of a sale by the Holder of the
Exercise Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), pay in cash to the Holder the amount by which,
 
(i) the Holder’s total purchase price (including brokerage commissions, if any)
for the shares so purchased, exceeds
 
(ii) the amount obtained by multiplying (1) the number of Exercise Shares that
the Company was required to deliver to the Holder in connection with the
exercise, by (2) the price at which the sell order giving rise to such purchase
obligation was executed.
 
The Holder shall provide the Company prompt written notice indicating the
amounts payable to the Holder in respect of any Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company (a “Buy-In
Notice”).  The Company shall pay the amounts payable to the Holder in respect of
any Buy-In within three Trading Days after the Company’s receipt of the Buy-In
Notice.
 
 
3

--------------------------------------------------------------------------------

 
 
3. COVENANTS OF THE COMPANY.
 
3.1 Covenants as to Exercise Shares. The Company covenants and agrees that it
will at all times during the Exercise Period, have authorized and reserved, free
from preemptive rights, a sufficient number of shares of its Common Stock to
provide for the exercise of the rights represented by this Warrant. All Exercise
Shares will, upon issuance, be validly issued and outstanding, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issuance thereof. If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock (or other securities as provided herein) to such number
of shares as shall be sufficient for such purposes.
 
3.2 No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Certificate of Incorporation
(as such may be amended from time to time), or through any means, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in the taking of
all such action as may be necessary or appropriate in order to protect the
exercise rights of the Holder against impairment.
 
3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to (a) receive any dividend (other than a
Common Stock dividend subject to Section 5.1) or (b) vote with respect to a
capital reorganization of the Company, a reclassification, recapitalization or
exchange of the capital stock of the Company, a consolidation or merger of the
Company with, or any sale, transfer or other disposition of all or substantially
all the property, assets or business of the Company to, another Person, or a
voluntary dissolution, liquidation or winding up of the Company, then the
Company shall mail to the Holder, at least ten Trading Days prior to such record
date, a notice specifying the date on which any such record is to be taken for
the purpose of such dividend or vote.
 
4. REPRESENTATIONS OF HOLDER.
 
4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a present view toward the public
distribution of said Warrant or Exercise Shares or any part thereof and has no
intention of selling or distributing said Warrant or Exercise Shares or any
arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or, except in accordance with the provisions of
Article 6 of the Purchase Agreement, the Exercise Shares, and except as would
not result in a violation of the Securities Act. The Holder will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Warrant except in accordance with the Securities Act and will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Exercise Shares except in accordance with the provisions of Article 6 of the
Purchase Agreement or pursuant to and in accordance with the Securities Act.
 
4.2 Securities Are Not Registered.
 
(a) The Holder understands that the offer and sale of the Warrant or the
Exercise Shares have not been registered under the Securities Act on the basis
that no distribution or public offering of the stock of the Company is to be
effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.
 
(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or, except as provided in the
Purchase Agreement, the Exercise Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
4.3 Disposition of Warrant and Exercise Shares.
 
(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:
 
(i) The Company shall have received a letter secured by the Holder from the SEC
stating that no action will be recommended to the SEC with respect to the
proposed disposition;
 
(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or
 
(iii) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Securities Act or any applicable state securities laws.
 
(b) The Holder understands and agrees that all certificates evidencing the
Exercise Shares to be issued to the Holder may bear a legend in substantially
the following form; provided, that such legend shall be removed (or such
Exercise Shares shall be issued without such legend upon exercise of this
Warrant) as required pursuant to Section 3.7(b) of the Purchase Agreement:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION
IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH
THE SECURITIES WERE ISSUED.
 
5. CERTAIN ADJUSTMENTS.
 
5.1 Subdivisions, Combinations and Other Issuances. In the event the Company
pays a dividend in Common Stock or makes a distribution in Common Stock to
holders of its outstanding Common Stock; subdivides its outstanding Common Stock
into a greater number of shares; combines its outstanding Common Stock into a
smaller number of shares; or issues any shares of its capital stock in a
reclassification of the Common Stock, the number and class of shares available
under the Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of the Warrant, on exercise for the
same aggregate Exercise Price, the total number, class, and kind of shares as
the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number, class, and kind of shares subject to this Warrant. The
Company shall promptly provide a certificate from its Chief Financial Officer
notifying the Holder in writing of any adjustment in the Exercise Price and/or
the total number, class, and kind of shares issuable upon exercise of this
Warrant, which certificate shall specify the Exercise Price and number, class
and kind of shares under this Warrant after giving effect to such adjustment.
 
5.2 Pro Rata Distributions.  If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
subject to Section 5.1), (iii) rights or warrants to subscribe for or purchase
any security, or (iv) any other asset (in each case, “Distributed Property”),
then in each such case the Holder shall be entitled upon exercise of this
Warrant for the purchase of any or all of the Exercise Shares, to receive the
amount of Distributed Property which would have been payable to the Holder had
such Holder been the holder of such Exercise Shares on the record date for the
determination of stockholders entitled to such Distributed Property.  The
Company will at all times set aside and keep available for distribution to the
Holder upon exercise of this Warrant a portion of the Distributed Property to
satisfy the distribution to which such Holder is entitled pursuant to the
preceding sentence.  The Company shall promptly provide a certificate from its
Chief Financial Officer notifying the Holder in writing of any distributions to
which this Section 5.2 applies.
 
 
5

--------------------------------------------------------------------------------

 
 
5.3 Fundamental Transactions.  If the Company consummates (i) a merger or
consolidation with or into another entity, as a result of which the holders of
the Company’s outstanding voting securities as of immediately prior to such
merger or consolidation hold less than a majority of the outstanding voting
securities of the surviving or successor entity as of immediately after such
merger or consolidation or (ii) a sale, transfer or other disposition of all or
substantially all its property, assets or business to another person or entity
(any such transaction being hereinafter referred to as a “Fundamental
Transaction”), then the Company shall ensure that lawful and adequate provision
shall be made whereby the Holder shall thereafter have the right to purchase and
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the Exercise Shares immediately theretofore issuable upon exercise of
this Warrant, such shares of stock, securities or assets as would have been
issuable or payable with respect to or in exchange for a number of Exercise
Shares equal to the number of Exercise Shares immediately theretofore issuable
upon exercise of this Warrant, had such Fundamental Transaction not taken
place.  The provisions of this Section 5.3 shall similarly apply to successive
consolidations, mergers, sales, transfers or other dispositions.
 
5.4Adjustment Upon Issuance of Shares of Common Stock. If and whenever on or
after the date of the Purchase Agreement, the Company issues or sells, or in
accordance with this Section 5.4 is deemed to have issued or sold, any shares of
Common Stock (including the issuance or sale of shares of Common Stock owned or
held by or for the account of the Company, but excluding any Excluded Securities
issued or sold or deemed to have been issued or sold) for a consideration per
share (the “New Issuance Price”) less than a price equal to the Exercise Price
in effect immediately prior to such issue or sale or deemed issuance or sale
(such Exercise Price then in effect is referred to as the “Applicable Price”)
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced to an amount equal
to the New Issuance Price.  For all purposes of the foregoing (including,
without limitation, determining the adjusted Exercise Price and consideration
per share under this Section 5.4, the following shall be applicable:
 
(a) Issuance of Options.  If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 5.4(a), the “lowest price per share for which one share
of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to the lowest exercise price set
forth in such Option for which one share of Common Stock is issuable upon the
exercise of any such Options or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option.  Except as
contemplated below, no further adjustment of the Exercise Price shall be made
upon the actual issuance of such shares of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.
 
(b) Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share.  For the purposes of this Section 5.4(b), the “lowest price per share
for which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof” shall be equal to the lowest conversion price set forth in
such Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof.  Except as contemplated below, no
further adjustment of the Exercise Price shall be made upon the actual issuance
of such shares of Common Stock upon conversion, exercise or exchange of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of this
Warrant has been or is to be made pursuant to other provisions of this
Section 5.4, except as contemplated below, no further adjustment of the Exercise
Price shall be made by reason of such issue or sale.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Change in Option Price or Rate of Conversion.  If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Exercise Price in effect at the time of such increase or decrease
shall be adjusted to the Exercise Price which would have been in effect at such
time had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate, as the case may be, at the time initially granted, issued or
sold.  For purposes of this Section 5.4(c), if the terms of any Option or
Convertible Security that was outstanding as of the date of issuance of this
Warrant are increased or decreased in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the shares of
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 5.4 shall be made if such adjustment would
result in an increase of the Exercise Price then in effect.
 
(d) Units.  If shares of Common Stock are priced and sold together as a unit
with Options or Convertible Securities, then the price of the unit (per share of
the Common Stock component of the unit) shall be treated as the New Issuance
Price of the Common Stock, and whether the Option or Convertible Security
component of the unit is a Dilutive Issuance shall be determined solely in
accordance with Sections 5.4(a) or (b) above.  If Options or Convertible
Securities (but no shares of Common Stock) are sold together as a unit, then
whether there has been a Dilutive Issuance shall be determined solely in
accordance with Sections 5.4(a) and (b) above.
 
(e) Calculation of Consideration Received.  If any shares of Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount of consideration received by the Company therefor.  If any
shares of Common Stock, Options or Convertible Securities are issued or sold for
a consideration other than cash, the amount of such consideration received by
the Company will be the fair value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company for such securities will be the
arithmetic average of the VWAPs of such security for each of the five (5)
Trading Days immediately preceding the date of receipt.  If any shares of Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, Options or Convertible
Securities, as the case may be.  The fair value (the “Fair Value”) of any
consideration other than cash or publicly traded securities will be determined
jointly by the Company and the Holder.  If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following
such Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Holder.  The determination of such appraiser shall be final
and binding upon all parties absent manifest error and the fees and expenses of
such appraiser shall be borne by the Company.
 
(f) Definitions
 
(i) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.
 
(ii) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii) “Excluded Securities” means (i) shares of Common Stock or standard options
to purchase Common Stock issued to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan, provided
that the exercise price of any such options is not lowered, none of such options
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Buyers; (ii) shares of Common Stock
issued upon the conversion or exercise of Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) issued prior to the date hereof,
provided that the conversion price of any such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) is not lowered, none of such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) are otherwise materially changed in any manner
that adversely affects any of the Buyers; and (iii) the shares of Common Stock
issuable upon exercise of the Warrants issued pursuant to the Purchase
Agreement.
 
(iv) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.
 
7. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.
 
8. TRANSFER OF WARRANT. Subject to applicable laws and compliance with Section
4.3 hereof, this Warrant and all rights hereunder are transferable, in whole or
in part, by the Holder in person or by duly authorized attorney, upon delivery
of this Warrant and the form of assignment attached hereto to any transferee
designated by Holder. The transferee shall sign an investment letter in form and
substance satisfactory to the Company.
 
9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
 
10. MODIFICATIONS AND WAIVER. This Warrant and any provision hereof may be
waived, modified or amended only by an instrument in writing signed by the
Company and the Holder.
 
11. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address listed on the signature page and to the Holders at
the addresses on the Company records, or at such other address as the Company or
Holder may designate by ten days’ advance written notice to the other party
hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
12. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
13. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regard
to the principles of conflict of laws.
 
14. DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.
 
15. SEVERABILITY. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.
 
16. ENTIRE AGREEMENT. This Warrant constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.
 
[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of April [  ], 2013.
 
 
Careview Communications, Inc.
 
By:
         
Name:
         
Title:
          Address:  405 State Highway 121, Suite B-240
Lewisville, Texas 75067
Attention: Chief Financial Officer
Fax: (972) 403-7659
 

 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO: CAREVIEW COMMUNICATIONS, INC.
 
(1) The undersigned hereby elects to (check one box only):
 
q purchase                      shares of the Common Stock of CareView
Communications, Inc. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full for such
shares.
 
q acquire the number of shares of Common Stock of the Company by cashless
exercise pursuant to the terms of the Warrant as shall be issuable upon cashless
exercise of the portion of the Warrant relating to                      shares.
 
(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 
_____________________________________________________________
(Name)


_____________________________________________________________
(Address)
 
(3) The undersigned represents that (i) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; and (v) the undersigned agrees
not to make any disposition of all or any part of the aforesaid shares of Common
Stock unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with said registration statement, or the undersigned has
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, to the effect that such disposition is not required to be registered
pursuant to the Securities Act or any applicable state securities laws.
 

(Date)        
(Signature)
          (Print name)            

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign all or a portion of the foregoing Warrant, subject to compliance with
section 4.3 hereof, execute this form and supply required information. Do not
use this form to purchase shares.)
 
FOR VALUE RECEIVED, all or a portion of the foregoing Warrant and all rights
evidenced thereby are hereby assigned to
 

Name:           (Please Print)           Address:           
(Please Print)
          Portion of Warrant Being Assigned:          
(Please Print)
         

 
Dated: _______ 201__
 
 
Holder’s
Signature:  ___________________________________________
 
 
Holder’s
Address:  ____________________________________________
 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 
 

--------------------------------------------------------------------------------